IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 175 MAL 2018
                                                :
                     Respondent                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Unpublished Judgment
              v.                                :   Order of the Superior Court at No.
                                                :   279 MDA 2017 entered on February
                                                :   12, 2018, quashing and
 JAYSON MONTANEZ,                               :   remanding the Order of the
                                                :   Luzerne County Court of Common
                     Petitioner                 :   Pleas at No. CP-40-CR-0000160-
                                                :   2015 entered on September 26,
                                                    2016


                                        ORDER



PER CURIAM                                             DECIDED: September 9, 2020

      AND NOW, this 9th day of September, 2020, the Petition for Allowance of Appeal

is GRANTED. The Superior Court’s order is VACATED, and the matter is REMANDED

to the Superior Court for consideration in light of Commonwealth v. McClelland, ___ A.3d.

___, 2020 WL 4092109 (Pa. July 21, 2020).